COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        In re Rosemary Margenau

Appellate case number:      01-15-00776-CV

Trial court case number:    2015-04673J

Trial court:                314th District Court of Harris County


        On September 10, 2015, relator Rosemary Margenau filed a petition for writ of
mandamus challenging the trial court’s August 26, 2015 “Temporary Order Following Adversary
Hearing.” The Court requests a response to the petition for writ of mandamus from the real
parties in interest. See TEX. R. APP. P. 49.2. The response is due no later than 5:00 p.m. on
Friday, September 25, 2015.

       It is so ORDERED.



Judge’s signature:_/s/ Michael Massengale
                   Acting individually


Date: September 15, 2015